Case 17-35388        Doc 25     Filed 05/13/19     Entered 05/13/19 15:55:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 35388
         Mariah Pierce

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/29/2017.

         2) The plan was confirmed on 02/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35388             Doc 25         Filed 05/13/19    Entered 05/13/19 15:55:30                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $2,100.00
           Less amount refunded to debtor                                $175.00

 NET RECEIPTS:                                                                                             $1,925.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,834.37
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $90.63
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,925.00

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed         Paid         Paid
 AT&T Mobility II LLC                    Unsecured         303.00      1,540.51         1,540.51           0.00       0.00
 Bradley University                      Unsecured      5,000.00         279.04           279.04           0.00       0.00
 CAPITALONE                              Unsecured         135.00           NA               NA            0.00       0.00
 CEFCU                                   Unsecured      2,434.00       2,434.75         2,434.75           0.00       0.00
 Chatham Dental Clinic                   Unsecured         202.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,900.00       2,574.38         2,574.38           0.00       0.00
 Convergent Outsourcing                  Unsecured         214.00           NA               NA            0.00       0.00
 General Revenue Corporation             Unsecured         372.00           NA               NA            0.00       0.00
 H&R Block                               Unsecured         100.00           NA               NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured         174.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured         100.00           NA               NA            0.00       0.00
 National Credit Adjusters               Unsecured      1,337.00            NA               NA            0.00       0.00
 NES of Ohio                             Unsecured         362.00           NA               NA            0.00       0.00
 State Colls                             Unsecured           0.00           NA               NA            0.00       0.00
 Tek-Collect Inc                         Unsecured      3,118.00            NA               NA            0.00       0.00
 UI Health                               Unsecured          60.00           NA               NA            0.00       0.00
 US Dept of Education                    Unsecured     45,998.00     46,175.63        46,175.63            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-35388        Doc 25      Filed 05/13/19     Entered 05/13/19 15:55:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $53,004.31               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,925.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $1,925.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
